      Case 1:17-cv-00233-VSB-BCM Document 122 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENNIFER FUNG-SCHWARTZ, et al.,                                                        08/21/2020
             Plaintiffs,
       -against-                                      17-CV-0233 (VSB) (BCM)
CERNER CORPORATION, et al.,                           ORDER
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Fact discovery in this action was scheduled to close on July 31, 2020; expert discovery

closes on September 30, 2020. (Dkt. No. 89 at 9.) The parties have been mired in discovery

disputes for months, necessitating a series of conferences with the Court on April 2, 2020 (see

Dkt. No. 83), May 11, 2020 (Dkt. Nos. 91-92), May 27, 2020 (Dkt. Nos. 96-97), and June 2,

2020 (Dkt. Nos. 102-103), and resulting in a series of discovery orders. (Dkt. Nos. 89, 94, 98,

121.) Two further requests for judicial intervention in discovery are now pending before the

Court: (1) defendants' letter-motion dated July 30, 2020, seeking a protective order, pursuant to

Fed. R. Civ. P. 26(c)(4), limiting the scope of plaintiffs' Fed. R. Civ. P. 30(b)(6) deposition

notices (Dkt. No. 117 at 1); and (2) plaintiffs' letter-motion dated August 13, 2020, requesting

that the "Court order Defendants . . . to make billing data in its electronic billing system available

to Plaintiffs in electronic form and to produce a 30(b)(6) witness in response to Plaintiffs' notice

and . . . then adjust the schedule for expert discovery accordingly." (Dkt. No. 119 at 1.)

       The Court will conduct a discovery conference to resolve all remaining fact discovery

disputes – that is, the disputes outlined above – on August 27, 2020 at 11:00 a.m. The

conference will be conducted remotely via videoconference, using Skype for Business.

Chambers will email the link to counsel. An audio line will be available to nonparties, including

members of the public and/or the press, by dialing (917) 933-2166 and entering the code
     Case 1:17-cv-00233-VSB-BCM Document 122 Filed 08/21/20 Page 2 of 2




584323988. Nonparties must observe the same decorum as would be expected at an in-person

hearing, and must mute their telephone lines throughout the proceeding.

       In advance of the conference. and no later than August 25, 2020, the parties shall submit

a joint letter, no longer than four pages in the aggregate, stating (1) which of the discovery

disputes remain pending; and (2) whether the parties have an alternative videoconferencing

platform that they wish to use. Any alternative videoconferencing platform must include an

audio line for members of the public and/or the press.

Dated: New York, New York
       August 21, 2020                       SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
